Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Li et al. (US 2018/0098087) (hereinafter Li) teaches a picture prediction method, apparatus, and non-transitory computer readable medium carrying program code which when executed by a computer device cause the computer device to perform a method, the method and apparatus comprising:
obtaining initial motion information of a current picture block (e.g. pars. 147 – 150); 
determining, from positions of N forward reference blocks and N backward reference blocks, based on a matching cost criterion, positions of a target forward reference block and a target backward reference block of the current picture block, wherein the positions of N forward and N backward reference blocks based on the initial motion information, the N forward reference blocks comprising an initial forward reference block, the N backward reference blocks comprising an initial backward reference block, and N is an integer greater than 1 (e.g. Fig. 7 and pars. 147 – 150);
wherein for positions of n-th forward and n-th backward reference blocks of the N forward and N backward reference blocks, a first position offset and a second position offset are in a mirror relationship, the first position offset representing an offset of the position of the n-th forward reference block relative to a position of the initial forward reference block, and the second position offset representing an offset of the position of the n-th backward reference block relative to a position of the initial backward reference block; wherein n is an integer (e.g. Fig. 7, and pars. 147 – 150); and   
obtaining a predicted value of a pixel value of the current picture block based on a pixel value of the target forward reference block and a pixel value of the target backward reference block (e.g. par. 147),
wherein the positions of the N forward reference blocks comprise a position of the initial forward reference block and positions of (N-1) candidate forward reference blocks, and an offset of a position of each candidate forward reference block relative to the position of the initial forward reference block is a pixel distance; or the positions of the N backward reference blocks comprise a position of the initial backward reference block and positions of (N-1) candidate backward reference blocks, and an offset of a position of each candidate backward reference block relative to the position of the initial backward reference block is a pixel distance (e.g. Fig. 7 and pars. 146 – 150).
Li does not explicitly teach:
wherein the offset of a position of each candidate backward reference block relative to the position of the initial backward reference block and the offset of a position of each candidate forward reference block relative to the position of the initial forward reference block is an integer pixel distance, and
wherein during the determining, an early termination condition is not met.
Chuang et al. (US 20180192071) (hereinafter Chuang), however, teaches picture prediction method, apparatus, and non-transitory computer readable medium carrying program code which when executed by a computer device cause the computer device to perform a method:
wherein the offset of a position of each candidate backward reference block relative to the position of the initial backward reference block and the offset of a position of each candidate forward reference block relative to the position of the initial forward reference block is an integer pixel distance (e.g. pars. 71 – 72).

Neither Li nor Chuang teach:
wherein during the determining, an early termination condition is not met.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim, is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487      

/LERON BECK/           Primary Examiner, Art Unit 2487